                 Case 4:20-mj-30497-DUTY ECF No. 1, PageID.1
                                              $86$   $EUDKDP Filed 12/02/20 7HOHSKRQH
                                                                               Page 1 of
                                                                                          6  
$2 5HY  &ULPLQDO&RPSODLQW            6SHFLDO $JHQW         +XUW                           7HOHSKRQH  

                                         81,7(' 67$7(6 ',675,&7 &2857
                                                               IRUWKH
                                                 (DVWHUQ'LVWULFWRI0LFKLJDQ

8QLWHG6WDWHVRI$PHULFD
Y
-DPHV6\OYHVWHU/DUD                                               &DVH1R 20-mj-30497
                                                                   CMP USA V LARA
                                                                   Filed: 12/2/2020




                                                   &5,0,1$/&203/$,17

          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

          2QRUDERXWWKHGDWH V RI               )HEUXDU\                 LQWKHFRXQW\RI            *HQHVHH      LQWKH
       (DVWHUQ           'LVWULFWRI       0LFKLJDQ       WKHGHIHQGDQW V YLRODWHG
                   Code Section                                            Offense Description
 86&   J                                     )HORQ LQ SRVVHVVLRQ RI D ILUHDUP




        7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
7KDWRQRUDERXW)HEUXDU\LQWKH(DVWHUQ'LVWULFWRI0LFKLJDQ-DPHV6O\YHVWHU/DUDNQRZLQJWKDWKHKDGEHHQ
FRQYLFWHGRI D IHORQ\ RIIHQVH SXQLVKDEOH E\ D WHUP RI LPSULVRQPHQW H[FHHGLQJ RQH \HDU NQRZLQJO\ SRVVHVVHG LQ DQG
DIIHFWLQJFRPPHUFHILUHDUPVLQYLRODWLRQRI86& J  




✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW

                                                                                            Complainant’s signature

                                                                       'XVWLQ +XUW 6SHFLDO $JHQW $7)
                                                                                             Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH 'HFHPEHU                                                                           Judge’s signature

&LW\DQGVWDWH )OLQW 0,                                              &XUWLV ,Y\ -U 86 0DJLVWUDWH -XGJH
                                                                                             Printed name and title
   Case 4:20-mj-30497-DUTY ECF No. 1, PageID.2 Filed 12/02/20 Page 2 of 6




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                   United States v. James Sylvester Lara



      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF) since October of 2018. I am currently

assigned to the Detroit Field Division, Flint Field Office. Before working for the

ATF, I was employed by the Michigan Department of State Police (MSP) for

approximately seven years. Before working for MSP, I was a local police officer for

the Grand Ledge Police Department for approximately three years. I held numerous

positions with the MSP, including Detective Sergeant in the Polygraph Unit and

Task Force Officer with the FBI. During my employment with ATF and MSP, I have

conducted or participated in numerous criminal investigations focused on firearms,

armed drug trafficking, and criminal street gangs, and other violations of federal law.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, my review of reports and other materials prepared

by those who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all details or all facts of which I am aware relating to this

investigation.
                                          1
   Case 4:20-mj-30497-DUTY ECF No. 1, PageID.3 Filed 12/02/20 Page 3 of 6




      3.    On February 17, 2020, Michigan State Police Troopers Minchella and

West, while on patrol in the City of Flint, observed a 2006 Mercury Milan (suspect

vehicle) with an improper Michigan Registration plate as identified via LEIN (no

record). The vehicle was approaching Davison Road from Franklin Road when

Troopers observed the rear high center mounted brake light was defective (civil

infraction for defective equipment in the Michigan Vehicle Code). The suspect

vehicle turned into the Fresh Choice Market at the intersection of Davison Road and

Franklin Road when Troopers activated emergency lights to signal a traffic stop.

Contact was made with the driver, Justin Tyler Palladeno-Lott and the front seat

passenger, James Sylvester Lara. Troopers observed an open 24 ounce Budweiser

can on the backseat floorboard and liquid was observed around the “mouth” of the

can (Open Intoxicants-Misdemeanor). Both Palladeno-Lott and Lara were detained

pending further investigation.

      4.    Palledano-Lott gave Troopers consent to search the suspect vehicle and

his person. No contraband was located on Palladeno-Lott’s person. When asked if

anything illegal was inside the vehicle, Palladeno-Lott advised he did not know and

nothing inside the vehicle belonged to him but that the passenger was moving around

when the troopers conducted the traffic stop. Wedged between the passenger seat

(where Lara was seated) and the center console, Troopers located a 9mm Smith &

                                        2
    Case 4:20-mj-30497-DUTY ECF No. 1, PageID.4 Filed 12/02/20 Page 4 of 6




Wesson M&P Shield pistol bearing S/N: HZC4371. The pistol was loaded with

seven rounds in the magazine with one round in the chamber. Additionally, on the

driver’s side floor board was a corner tie of a plastic bag which contained a white

rock like substance believe to be crack cocaine near the gas pedal. The Budweiser

can was retrieved which was cold to the touch and was approximately 6 ounces (1/4

of the can) of intoxicants.

      5.     Both Palladeno-Lott and Lara refused to speak with the Troopers after

being read their Miranda rights.

      6.     The 9mm Smith & Wesson M&P Shield was queried in LEIN. LEIN

yielded that the pistol was registered to Amanda Lynn Lara. Amanda Lara is the wife

of James Lara.

      7.     Contact was made with Amanda Lara via the telephone. Amanda Lara

advised that the pistol in question belongs to her and that her husband James Lara,

from whom she is now separated, stole it from her. Amanda advised she packed up

James Lara’s possessions on February 10, 2020, and told him to leave. Amanda

advised she observed the pistol to be missing when the Troopers called her and asked

about the gun. Amanda advised she kept the pistol in a safe in her closet away from

her children. Amanda further explained, that James Lara is the only person other

than her who knows the code to the safe.

                                           3
   Case 4:20-mj-30497-DUTY ECF No. 1, PageID.5 Filed 12/02/20 Page 5 of 6




      8.    ATF Task Force Officer Swain made contact with employees at Mega

Pawn 2 located at 3910 Corunna Rd Flint, MI which is where the pistol was

purchased. TFO Swain obtained the ATF Form 4473 which provided Amanda Lara

purchased the Smith & Wesson M&P Shield bearing S/N: HZC4371 on September

17, 2019.

      9.    I reviewed James Lara’s criminal history. He was convicted in Genesee

County Circuit Court in 2015 of Unarmed Robbery. Lara was sentenced to serve a

term of 3 to 15 years’ incarceration with the Michigan Department of Corrections.

Unarmed Robbery is an offense that is punishable by a term of imprisonment

exceeding one year.

      10.   I have spoken with ATF Special Agent Jonathan Wickwire, who is

recognized by ATF as having expertise in the interstate travel and manufacture of

firearms. SA Wickwire advised that the 9mm Smith & Wesson M&P Shield bearing

S/N: HZC4371 was manufactured outside of the state of Michigan and is a firearm

as defined in Chapter 44, Title 18, United States Code.




                                         4
   Case 4:20-mj-30497-DUTY ECF No. 1, PageID.6 Filed 12/02/20 Page 6 of 6




      11.   Based on the foregoing, I have probable cause to believe that on

February 17, 2020, in the Eastern District of Michigan, James Lara, knowing that he

had been convicted of a felony offense punishable by a term of imprisonment

exceeding one year, knowingly possessed, in and affecting commerce, a firearm in

violation of 18 U.S.C. § 922(g)(1).



                                      ___________________________________
                                      DUSTIN HURT, Affiant
                                      Special Agent
                                      Bureau of Alcohol, Tobacco, Firearms & Explosives


Sworn to before me and signed in my presence and/or by reliable electronic means
      December 2, 2020
on _________________________.




HON. CURTIS IVY, JR.
United States Magistrate Judge




                                        5
